Exhibit 10.2

 

 

[gl2t1jlncic1000001.jpg]

 

 

 

Corporate Headquarters
40W267 Keslinger Road
PO Box 393
LaFox, IL 60147-0393 USA

 

June 4, 2020

 

 

Mr. Trey McIntyre Ill

4134 Birkshire Heights Fort Mill, SC 29708

 

 

Re:

Amendment 3 to the Employment, Nondisclosure and Non-Compete Agreement

Dated June 15, 2015

 

Dear Trey:

 

Effective June 4, 2020, RICHARDSON ELECTRONICS, Ltd. (“Employer”) and Trey
McIntyre (“Employee”) agree to the following changes to the Employment,
Nondisclosure and Non-Compete Agreement (“Agreement”) between Employer and
Employee dated June 15, 2015, inclusive of Amendment 1 dated April 10, 2018, and
Amendment 2 dated December 14, 2018:

 

 

•

Section 1.02 Term of Employment. Employee’s employment pursuant to this
Agreement shall commence on June 15, 2015, or such other date as may be agreed
upon by Employee and the Employer and, subject to the other provisions of this
Agreement and subsequent Amendment 1 and Amendment 2, the term of such
employment (the “Employment Term”) shall continue on an “at will” basis.

 

 

•

[gl2t1jlncic1000002.jpg]Both parties agree to review this Agreement, Amendment 1
and Amendment 2 every six months and mutually agree on any changes.

 

 

•

All terms not set forth herein shall remain the same as the Agreement, Amendment
1 and Amendment 2.

 

Please review the terms and conditions given above, sign this Amendment 3, keep
one copy for your records, and return the other copy to us.  Please do not
hesitate to contact me should you have any questions or concerns.

 

Sincerely yours,

 

[gl2t1jlncic1000003.jpg]

Wendy Diddell

Chief Operating Officer

 

 

I accept the terms and conditions given above.

 

Signature: [gl2t1jlncic1000004.jpg]

Date of Signature:

 

 